department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc 01-00r86 internal_revenue_service national_office field_service_advice memorandum for district_counsel portland from associate chief_counsel passthroughs special industries cc psi subject capitalization of taxes and interest under sec_189 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer a b c issues whether machinery and equipment affixed to improved real_property constitutes real_property for purposes of sec_189 of internal_revenue_code of conclusions virtually all the property in issue will constitute real_property given its inherently permanent status for purposes of former sec_189 of the internal_revenue_code of facts the service disallowed deductions for interest and taxes incurred during construction of certain of taxpayer’s facilities on the grounds that sec_189 which requires capitalization of real_property_taxes and interest incurred during construction required these items to be capitalized and amortized the facilities in question are an a unit a b plant which produces power for the a unit and a c unit which assists in production of the taxpayer’s manufacturing activities the focus of this request is the a unit the facts concerning this facility are fully developed the legal questions concerning the interpretation and application of sec_189 are essentially the same for all three facilities the a unit is a maze of pipes valves pumps and meters whose purpose is to aid in the production of taxpayer’s manufacturing activities the unit takes up more than a city block and at its highest point extends about feet into the air the labyrinth of pipes and vessels is located on a concrete platform to which the components are bolted taxpayer contends that for purposes of analysis under sec_189 its facilities must be broken down into their constituent parts taxpayer argues that sec_189 must be separately and independently applied to the countless nuts bolts switches belts etc which comprise its facilities because all of these parts can be disassembled moved or replaced law and analysis sec_189 prior to its repeal in provided in pertinent part that no deduction shall be allowed for real_property_construction_period_interest_and_taxes the present issue is the scope of the term real_property for the purposes of this provision this term is not specifically defined in the statute and regulations were never promulgated thus the common_law meaning of real_property together with the legislative_history to sec_189 should be utilized in determining whether taxpayer’s self-constructed machinery and equipment are subject_to the interest and tax capitalization requirement in general all property rights are classified in accordance with the nature of the object concerning which the rights are claimed thus immovables land and those things permanently attached to land are generally classified as real_property and movables commonly designated in the law as chattels are classified as personal_property t he distinction drawn in the common_law between real and personal_property is that between rights in land and rights in chattels t hese words real and personal in their origin denoted not the difference between the objects of property rights but between the forms of action by which rights were vindicated brown the law of personal_property sec_1 3rd ed the internal_revenue_code utilizes the concepts of real and personal_property in sec_1250 and sec_1245 without defining those terms with more specificity in addition sec_1245 introduces the term other_property which relates loosely to the common_law concept of fixtures ie a movable chattel that by reason of affixation to or association with use with land is treated in law as realty brown the law of personal_property the legislative_history of sec_189 clearly demonstrates that use of the term real_property included both buildings and other permanent improvements to land as well as machinery and equipment permanently affixed thereto thus when originally enacted in the joint_committee summary indicated that the capitalization requirements applied with respect to the construction of a building or other improvement summary of the tax reform act of joint_committee staff date c b part i pincite in when sec_189 was extended to all corporations the conference committee report h rept no 97th cong 2nd sess date 1982_2_cb_600 in discussing transition_rules clearly indicated that the term real_property included both real_property improvements and permanently affixed machinery and equipment i f a taxpayer plans to construct a facility to produce sheet metal from iron ore then both the blast furnace and the rolling mill are part of the same integrated facility because both properties are necessary to produce sheet metal from iron ore although improvements such as parking lots access roads and utility hook-ups may be part of an integrated facility the start of construction of such property which can be used in connection with any type of facility is not considered the start of construction for purposes of the effective date of amended sec_189 emphasis supplied colloquies between senators on the senate floor also indicate that fixtures such as oil pipelines including the alaska pipeline were subject_to the interest and tax capitalization requirements of sec_189 for this reason the effective date provision previously referred to specifically excluded the alaska pipeline from sec_189 notably the exclusion of the alaska pipeline extended to related facilities eg compressor stations and conditioning plants 1982_2_cb_600 additionally the general explanation for an unrelated amendment in states that for purposes of sec_189 real_property includes certain property that is treated as personal_property for purposes of the investment_tax_credit and depreciation general explanation h_r 98th cong p l p n to the same effect the senate_finance_committee report related to the provision states that real_property includes certain sec_1245 property and certain ‘ sec_38 property’ described in sec_48 deficit_reduction_act_of_1984 as approved by the senate_finance_committee on date sec_72 sen print vol i date pp 1although a treasury official testified that the statute only applied to buildings and not to structures affixed to the ground such as farm implement sheds and pipelines cong rec s8977 daily ed date later colloquies between senators dole and bentsen and metzenbaum and dole indicated that this was an error and that pipelines were in fact governed by sec_189 id s8981-82 with the enactment of sec_263a of the internal_revenue_code_of_1986 the less comprehensive interest and tax capitalization_rules of sec_189 were repealed the background memorandum accompanying the proposed_regulations to sec_263a states that t he legislative_history under former sec_189 suggests an expansive definition of real_property encompassing both buildings and improvements similarly when congress extended the scope of former sec_189 to c corporations it was apparent that congress contemplated that former sec_189 applied to pipelines and other land improvements 1991_2_cb_1000 the background memorandum to the final regulations also makes clear that congress did not intend to adopt a definition of real_property any less comprehensive than the definition appropriate fro sec_189 purposes see background memorandum accompanying the final regulations under sec_263a 1995_1_cb_24 - accordingly the regulatory definitions promulgated for sec_263a purposes are useful in establishing the types of assets subject_to the interest and tax capitalization_rules of sec_189 thus sec_1_263a-8 defines real_property in part as land buildings and inherently permanent structures real_property includes the structural_components of both buildings and inherently permanent structures such as walls partitions doors wiring plumbing central air conditioning and heating systems pipes and ducts elevators and escalators and other similar_property emphasis supplied sec_1_263a-8 in turn defines inherently permanent structures as including property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time giving as examples among other things special foundations fences inherently permanent outdoor lighting facilities power generation facilities and transmission facilities oil_and_gas pipelines broadcasting towers derricks and storage equipment grain storage bins and silos property falling within the definition of other tangible_property for purposes of a b and trea reg sec_1_48-1 also is treated as an inherently_permanent_structure and thus real_property for the purposes of this section finally sec_1_263a-8 provides that although machinery by itself is not an inherently_permanent_structure property in the nature of machinery is real_property if it is a building or part of a structural_component that is part of a building or inherently_permanent_structure case development hazards and other consideration sec_3 please call if you have any further questions associate chief_counsel by patrick putzi special counsel natural_resources branch
